MEMORANDUM **
Xiaoyi Xie, native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s denial of her application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and deny the petition for review.
*705Substantial evidence supports the BIA’s adverse credibility finding because it is based a finding that petitioner’s testimony lacked detail in material aspects of her claim, a finding that there were inconsistencies within petitioner’s testimony, a demeanor finding supported by the record, and a finding that petitioner failed to produce easily available corroborating evidence. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). We therefore deny petitioner’s withholding of removal claim.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.